NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 18a0075n.06

                                         No. 17-1443

                             UNITED STATES COURT OF APPEALS                         FILED
                                  FOR THE SIXTH CIRCUIT                        Feb 14, 2018
                                                                           DEBORAH S. HUNT, Clerk
CHAD E. NETTLEMAN,                                     )
                                                       )
      Plaintiff-Appellant,                             )
                                                               ON APPEAL FROM THE
                                                       )
                                                               UNITED STATES DISTRICT
               v.                                      )
                                                               COURT FOR THE WESTERN
                                                       )
                                                               DISTRICT OF MICHIGAN
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
      Defendant-Appellee.                              )
                                                       )

BEFORE: GIBBONS, WHITE, and STRANCH, Circuit Judges.

        JULIA SMITH GIBBONS, Circuit Judge. Chad Nettleman appeals the district court’s

decision affirming the final decision of the Administrative Law Judge (“ALJ”) denying him

disability insurance benefits and supplemental security income. Nettleman argues on appeal that

the ALJ erred in discounting Nettleman’s testimony regarding the severity of his medical

symptoms. Because substantial evidence supported the ALJ’s credibility determination, we

affirm the district court.

                                               I.

        Nettleman was born in 1971 and spent most of his life working physically demanding

jobs, such as construction, carpentry, farming, and factory work. His most recent employment

was as a building trades paraprofessional for the school district of Branch County, Michigan. In

February 2014, Nettleman applied for disability insurance benefits and supplemental security

income, alleging a disability beginning on June 15, 2012. Nettleman complained of various

ailments: musculoskeletal, urinary and renal, and cardiovascular and pulmonary. At his hearing
No. 17-1443, Nettleman v. Comm’r of Soc. Sec.


before the ALJ, Nettleman testified to various severe symptoms, including problems using the

toilet, hand problems, dizzy spells, chest pain, breathing problems, leg problems, back problems,

and ankle problems.

        To determine whether Nettleman was disabled, the ALJ followed the five-step sequential

evaluation process established by the Social Security Administration.                       See 20 C.F.R.

§ 404.1520(a). At the first step, the ALJ found that Nettleman had not engaged in substantial

gainful activity since June 15, 2012. Next, the ALJ determined that Nettleman’s nephrotic

syndrome causing his urinary and renal symptoms as well as his chronic obstructive pulmonary

disease (“COPD”) were severe impairments.1 He concluded third, however, that Nettleman’s

severe impairments did not meet the severity of one of the listed impairments in 20 CFR Part

404, Subpart P, Appendix 1, which meant that Nettleman did not warrant an automatic finding of

disability based on these impairments.

        In the fourth step, the ALJ determined that Nettleman still had residual functional

capacity to perform light work, despite his nephrotic syndrome and COPD. In making this

finding, the ALJ followed a two-step process: he first determined whether there was an

underlying medical impairment that could reasonably be expected to produce Nettleman’s pain

and symptoms, and, second, he evaluated the intensity of Nettleman’s symptoms to determine

the extent to which they limited his functioning.                The ALJ concluded that Nettleman’s

impairments could reasonably have been expected to cause his alleged urinary, renal, and

pulmonary symptoms. However, in determining the intensity and limiting effects of these

impairments, the ALJ discounted Nettleman’s testimony, citing lack of credibility. The ALJ

pointed to a number of inconsistencies in Nettleman’s medical records and previous statements


1
  The ALJ also noted Nettleman’s claims of musculoskeletal impairment due to his degenerative disc disease, but
found this to be a non-severe impairment.

                                                      2
No. 17-1443, Nettleman v. Comm’r of Soc. Sec.


and noted that Nettleman had not been fully compliant with his medical treatment, as he had not

quit smoking. Accordingly, the ALJ determined that, while Nettleman was unable to perform

construction work as he had in the past, he still had residual functional capacity to perform light

work. Given this residual capacity, Nettleman’s age, education, and work experience, the ALJ

held at step five that a significant number of jobs existed in the national economy that Nettleman

could perform, and thus Nettleman was not disabled under the Social Security Act.

       Nettleman challenged the ALJ’s decision, but the agency’s Appeals Council denied his

request for review. Nettleman then filed his complaint in the Western District of Michigan. The

district court affirmed the ALJ’s decision. On appeal, Nettleman challenges only the ALJ’s

determination that Nettleman’s testimony about the severity, persistence, and impact of his

symptoms was not credible.

                                                II.

       Under the Social Security Act, the Commissioner’s factual findings and credibility

determinations are reviewed for substantial evidence. 42 U.S.C. § 405(g); Key v. Callahan, 109
F.3d 270, 273 (6th Cir. 1997). On appeal, we review de novo the district court’s legal conclusion

that the Commissioner’s decision was supported by substantial evidence. Johnson v. Comm’r of

Soc. Sec., 652 F.3d 646, 648 (6th Cir. 2011). The substantial-evidence standard requires us to

affirm the Commissioner’s findings if they are supported by “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402
U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the

Commissioner’s decision is supported by substantial evidence, we must uphold it, even if

substantial evidence also supports the opposite conclusion. Crum v. Sullivan, 921 F.2d 642, 644

(6th Cir. 1990). Given the deferential substantial-evidence standard, “[c]laimants challenging



                                                3
No. 17-1443, Nettleman v. Comm’r of Soc. Sec.


the ALJ’s credibility findings face an uphill battle.” Daniels v. Comm’r of Soc. Sec., 152 F.

App’x 485, 488 (6th Cir. 2005).

       Here, the ALJ gave several reasons for discrediting Nettleman’s testimony regarding the

severity of his symptoms. First, the ALJ noted that Nettleman’s testimony at the hearing

conflicted with his previous statements. For example, Nettleman testified at the hearing that he

needed to go to the bathroom three times per hour, but in May 2012, Nettleman reported to his

doctor that he had no urinary symptoms of frequency or incontinence. Additionally, Nettleman

made conflicting statements regarding how much he contributed to household chores—stating at

the hearing that his wife did all the chores, but writing earlier in a February 2014 function report

that he did light cleaning, helped his wife, and went shopping.

       Second, the ALJ also pointed out that some of Nettleman’s testimony was not supported

by medical evidence. Despite Nettleman’s severe pain allegations, medical reports showed that

Nettleman had normal respiratory, cardiovascular, musculoskeletal, and neurological exams in

August 2014 and a renal ultrasound showed normal bladder and kidney functions. Lastly,

Nettleman was not completely compliant with his medical treatment, as he was told to quit

smoking but had not done so. The ALJ properly considered all these factors to arrive at a

credibility determination, discounting the severity of Nettleman’s alleged symptoms.

       Nettleman also argues that the ALJ erred by finding that collecting unemployment

insurance automatically indicated ineligibility for social security disability benefits. However,

Nettleman incorrectly interprets the ALJ’s opinion. The ALJ did not determine that indicating

one’s willingness and ability to work in order to collect unemployment necessarily bars a finding

of disability. Instead, the ALJ merely considered Nettleman’s proffers of his ability to work as

inconsistent with his hearing testimony regarding the severity of his symptoms and his inability



                                                 4
No. 17-1443, Nettleman v. Comm’r of Soc. Sec.


to work. The ALJ was permitted to consider unemployment benefits as one of several factors in

evaluating the credibility of Nettleman’s allegations. See Workman v. Comm’r of Soc. Sec.,

105 F. App’x 794, 801–02 (6th Cir. 2004). Thus, Nettleman points to no error in the ALJ’s

analysis.

       Given that the ALJ articulated several bases for discounting Nettleman’s credibility, there

is substantial evidence supporting the ALJ’s credibility finding.

                                                 III.

       Accordingly, we affirm the district court’s decision.




                                                 5